Conviction for possessing equipment *Page 166 
for the manufacture of intoxicating liquor, punishment one year in the penitentiary.
A number of witnesses testified, either with reluctance or else with a desire to shield appellant. The substance of their testimony is that appellant had invited some of them to come over to his place, that he was going to make "a run." The testimony shows that when they got there something was running out of a pipe. There was a fifty-gallon oil can with a fire under it and a pipe connected with it which ran through a barrel of water, and liquid was dripping from the end of the pipe. Another barrel or two were standing around with something in them which looked like sugar and water, according to one of the witnesses. Another witness said that the stuff that came out of the pipe was white looking, had a sour taste; that he could not tell whether it was whiskey or not. Another witness testified that there was an oil tank, a kind of drum or fifty-gallon tank with a pipe in it, and a fire under the drum, and that one end of the pipe went through a wooden barrel that had water in it, and stuff was running out of the pipe. This witness said he tasted the stuff but could not say for certain what it was; it tasted as hot as fire; he had never tasted any shinny before. He said he guessed it was what might be called "green corn whiskey." Several of the witnesses testified that the members of the party were cutting up; that one threw up his hat and another took a shot at it.
In appellant's brief he advances and argues only the contention that the evidence does not show him to have been in possession of equipment sufficient to manufacture intoxicating liquor. We are unable to agree with this proposition. The court submitted the case to the jury upon the theory of circumstantial evidence, and we are not prepared to say that the testimony before them was not sufficient to justify them in concluding appellant to be in possession of equipment for the purpose of manufacturing intoxicating liquor. There are eight bills of exception, three of which relate to the admission of testimony of witnesses in regard to the fact that there was shooting at the still — that one of the party threw up his hat and another shot at it. As explained by the court in his qualification, this evidence was admitted as showing the condition of the parties who were present and had partaken of the contents of the still. We think the evidence admissible for that purpose.
There is a bill of exceptions complaining of the admission of the statement by one of the witnesses that when appellant invited him to come over to his place, that he was going to take *Page 167 
off a run, that witness understood he meant by this that he was going to take off a run of shinny. There is nothing in the bill to negative the right of the witness to put that interpretation upon the language of appellant in extending the invitation. We think it quite capable of the meaning attributed to it by the witness. The remaining bill of exceptions appears to be taken to the overruling of certain exceptions to the charge. We have examined the charge and are of opinion that it sufficiently presented the law of the case.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.